Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dey US 20180316628.

1. Dey teaches a computer implemented method to dynamically update one or more existing plans and one or more existing task allocation strategies deployed on at least one or more of cloud and plurality of heterogeneous autonomous mobile robots comprising: 
monitoring at least one or more events on cloud and plurality of heterogeneous autonomous mobile robots; (Dey para 5; an ontology based semantic knowledge [monitoring] repository of the task relevant data, the one or more tasks and the captured resource data in one or more of the plurality of resources; and dynamically discovering in real time, one or more of the plurality of resources as available resources based on the semantic knowledge repository. Also para 27, exchanging semantic knowledge between heterogeneous resources of a fog-robot network based on ontologies.)

based on the monitoring, analyzing one or more existing plans and one or more existing task allocation strategies for updates; (Dey para 12; one or more hardware processors are further configured to identify contextually or receive the one or more tasks to be performed based on the semantic knowledge repository.)

based on the analyzing, generating one or more solutions for updating one or more existing plans and one or more existing task allocation strategies; (Dey para 13; one or more hardware processors are further configured to exchange semantic knowledge between the semantic knowledge repository and one or more of the plurality of resources; one or more hardware processors are further configured to allocate in real time the one or more tasks to one or more of the plurality of resources based on the dynamically discovered available resources.)

based on the generated one or more solutions, identifying one or more plans and one or more task allocation strategies; (Dey Fig. 3A #206 and para 34; identifying contextually [generating relating to the context] or receiving one or more tasks to be performed based on the captured mission related data. For instance, the tasks may comprise identifying, mapping and labeling obstacles, and the like. Each of the tasks may also involve sub-tasks.  In the step 206 is based on the knowledge comprised in the semantic knowledge repository.)

updating the one or more existing plans with one or more identified plans and the one or more existing task allocation strategies with one or more identified task allocation strategies; and (Dey Fig. 3A #210 and para 39; configured to updating in real time, at step 210, the ontology based semantic knowledge repository of the task relevant data, the one or more tasks and the captured resource data in real time. The semantic knowledge repository may be implemented in one or more of the plurality of resources as explained herein above. real time exchange of semantic knowledge between the semantic knowledge repository and one or more of the plurality of resources facilitates intelligent automation of operation of the fog-robot network.)

deploying the one or more updated plans and the one or more updated task allocation strategies on at least one or more of the cloud and the plurality of heterogeneous autonomous mobile robots. (Dey para 42; the one or more of the tasks to one or more of the plurality of resources in real time based on the dynamically discovered available resources. Real time updation of the semantic knowledge repository [fog, cloud network] ensures effective use of the available resources for various tasks that may have to be deployed to the fog-robot network. Para 28; the system 100 can be implemented in a variety of computing systems, such as laptop computers, notebooks, hand-held devices, workstations, mainframe computers, servers, a network cloud and the like.)

2. Dey teaches all of the limitations of claim 1 and further teaches, wherein the analyzing existing plans and existing task allocation strategies for updates comprises, analyzing a received notification indicating that one or more of the heterogeneous autonomous mobile robots has acquired a new capability;(Dey para 40; Amongst the multiple types of information comprised in the resource data, information pertaining to sensor observation data, partial map data, task details and plans, etc. that can be exchanged amongst the heterogeneous resources of the fog-robot network and capability information is of particular importance. Generally, static capabilities like carrying capability, moving capability, sensing capability etc. are recorded at the beginning of a complex task and then single atomic tasks are allocated to resources according to each of their capabilities. there are two robots (Robot A and Robot B) Also Fig.1 heterogeneous autonomous mobile robots)

 aligning one or more generated solutions to the new acquired capability; and (Dey para 40; Generally, static capabilities like carrying capability, moving capability, sensing capability etc. are recorded at the beginning of a complex task and then single atomic tasks are allocated to resources according [aligning, matching robot] to each of their capabilities. the central task allocator has only received information that each robot is carrying 50 kg of load, then ideally the newly evolved task; the updated information may indicate “Robot A has a carrying capacity of 100 kg at time instant T1” [aligning, timewise])

identifying one or more new plans and one or more new task allocation strategies based on the one or more aligned solutions. (Dey para 40; then the updated information may indicate “Robot A has a carrying capacity of 100 kg at time instant T1” instead of the old information that “Robot A has carrying capacity of 50 kg at time instant T1”. If time stamp of meeting the person is T2 and T2>T1 then the dynamic discovery of resources in real time, in accordance with the present disclosure, facilitates rescue of one of the persons by Robot A at time T2. Thus the dynamic discovery of resources and updating of the semantic knowledge repository with real time scenario of available resources facilitates enhanced performance and resource management which may further facilitate runtime computation offloading. Computation may be offloaded to a resource in the fog-robot network having storage, memory, processing power, battery capacity and such resource data suitable for the computation.)

3. Dey teaches all of the limitations of claim 2 and further teaches,, further comprising, verifying that the one or more identified new plans are compatible with one or more existing plans and one or more identified new task allocation strategies are compatible with one or more existing task allocation strategies; and (Dey para 40, there are two robots (Robot A and Robot B) and each of them has a carrying capacity of 100 kg each. At the beginning the robots started with initial load of 50 kg fire extinguishing cylinder each. Now during the mission, Robot A finds a person of weight 60 kg and Robot B finds another person with weight 80 kg waiting to be rescued.)

based on the verifying, mapping plan variables of the identified new plans and task allocation strategy variables of the identified new task allocation strategies with new values. (Dey para 40; But it may be possible that one of the robots has reached its destination and released the cylinder already before meeting the person. If this information is communicated to the central task introducer, then the updated information may indicate “Robot A has a carrying capacity of 100 kg at time instant T1” instead of the old information that “Robot A has carrying capacity of 50 kg at time instant T1”. If time stamp of meeting the person is T2 and T2>T1 then the dynamic discovery of resources in real time, in accordance with the present disclosure, facilitates rescue of one of the persons by Robot A at time T2.)

4. Dey teaches all of the limitations of claim 1 and further teaches,, wherein the generating one or more solutions for updating one or more existing plans and one or more existing task allocation strategies comprises: 

comparing one or more values of at least one or more of a platform variable, a plan variable, and a task allocation strategy variable related to one or more of autonomous mobile robots with threshold values; (Dey para 40; assume a search and rescue mission in a fire zone where there are two robots (Robot A and Robot B) and each of them has a carrying capacity of 100 kg each.)

based on the comparison, identifying a new plan and a new task allocation strategy for updating the deployed plan and deployed task allocation strategy on one or more autonomous mobile robots; and (Dey para 40; At the beginning the robots started with initial load of 50 kg fire extinguishing cylinder each. Now during the mission, Robot A finds a person of weight 60 kg and Robot B finds another person with weight 80 kg waiting to be rescued. If say, the central task allocator has only received information that each robot is carrying 50 kg of load, then ideally the newly evolved task of rescuing the two persons cannot be allocated to any of the robots, because weight of cylinder and person exceeds their carrying capacity. But it may be possible that one of the robots has reached its destination and released the cylinder already before meeting the person. If this information is communicated to the central task introducer, then the updated information may indicate “Robot A has a carrying capacity of 100 kg at time instant T1” instead of the old information that “Robot A has carrying capacity of 50 kg at time instant T1”.)

mapping variables of identified new plan and variables of identified new task allocation strategies with new values. (Dey para 40; If time stamp of meeting the person is T2 and T2>T1 then the dynamic discovery of resources in real time, in accordance with the present disclosure, facilitates rescue of one of the persons by Robot A at time T2. Thus the dynamic discovery of resources and updating of the semantic knowledge repository with real time scenario of available resources facilitates enhanced performance and resource management which may further facilitate runtime computation offloading.)

5. Dey teaches all of the limitations of claim 1 and further teaches,, further comprising: 
expanding a new capability of a new autonomous mobile robot to one or more heterogeneous autonomous mobile robots, (Dey Abstract; New tasks may evolve at runtime and so also resource data associated with the resources may vary over time. Para 26, Members of a fog-robot network, hereinafter referred to as resources [Robots],)

wherein the new autonomous mobile robot is of a different robot type; (Dey Fig.1 robots and drones of different types [new robot to new task])

 identifying one or more new plans and one or more new task allocation strategies compatible with the new capability; and (Dey para 5; identifying task relevant data from the captured resource data and the identified one or more tasks, the task relevant data comprising a set of sub-tasks associated with each of the tasks and required resource data for executing the tasks; updating in real time, an ontology based semantic knowledge repository of the task relevant data, the one or more tasks and the captured resource data in one or more of the plurality of resources; and dynamically discovering in real time, one or more of the plurality of resources [resources here is robot, new to robot to new task] as available resources based on the semantic knowledge repository.)

deploying the identified plans and identified task allocation strategies on the one or more heterogeneous autonomous mobile robots. (Dey para 25a team of resources like robots and drones [robot and drones are heterogeneous] are deployed at a disaster zone for search and rescue operations where the tasks are to identify; adding more diverse workforce to the heterogeneous resources.)


6. Dey teaches all of the limitations of claim 1 and further teaches, further comprising: 

searching a plan catalog for a new plan and a task allocation catalog for a new task allocation strategy to update the deployed plan and the deployed task allocation strategy; (Dey para 5; dynamically discovering [searching] in real time, one or more of the plurality of resources as available resources based on the semantic knowledge repository [catalog].)

narrowing the searching of the plan catalog and the task allocation catalog using agent catalog; (Dey para 6; capture mission related [narrowing by mission related, by mission agent] data by a plurality of resources in a fog-robot network;)

based on narrowing, identifying the new plan and the new task allocation strategy; (Dey para 6; identify task relevant data from the captured resource data and the one or more tasks,)

determining whether mapping is to be made at least at one or more of a plan level and a task allocation strategy level; and (Dey para 6; the task relevant data comprising a set of sub-tasks [mapping by task, time and type of heterogeneous robot] associated with each of the tasks and required resource data for executing the tasks; update in real time, an ontology based semantic knowledge repository of the task relevant data, the one or more tasks and the captured resource data in one or more of the plurality of resources; )

based on determining, mapping at least one or more of static and transient variables of the identified plan and the identified task allocation strategy with new values. (Dey para 6; and dynamically discover [mapping] in real time, one or more of the plurality of resources [heterogenous static types i.e. robot and heterogenous data transient variable] as available resources based on the semantic knowledge [new values as the repository is constantly updated based on task completed and resources needed for the task] repository.)

7. Dey teaches all of the limitations of claim 1 and further teaches, further comprising: 

analyzing a notification that a new autonomous mobile robot of different type has joined the fleet of plurality of heterogeneous autonomous mobile robots; (Dey para 25, a team [fleet] of resources like robots and drones [heterogeneous] are deployed at a disaster zone for search and rescue operations where the tasks are to identify [by analyzing])

generating the one or more additional solutions based on the analysis of the notification; (Dey para 25; map and label obstacles [mapping and labeling are generated based on the repository updates], based on analyses of real time sensor data and available resource capabilities.)

based on the generated additional solutions, identifying new plan and new task allocation strategies; (Dey para 14; allocate in real time the one or more tasks to one or more of the plurality of resources based on the dynamically discovered available resources.)

mapping new values for the plan variables of the new plan and new task allocation strategies for the new autonomous mobile robot of different type; and (Dey para 35; The one or more tasks are mapped to resource data associated with one or more of the plurality of resources [homogeneous robots, new robots to new tasks].)

deploying the new plans and the new task allocation strategies on the autonomous mobile robot of different type. (Dey para 35; the task relevant data may therefore comprise a set of sub-tasks associated with each of the tasks and required resource data for executing [deploying] the tasks.)

8. Dey teaches all of the limitations of claim 1 and further teaches, further comprising: 

determining an affinity factor related to at least one or more of the autonomous mobile robots; (Dey para 40; here there are two robots (Robot A and Robot B) and each of them has a carrying capacity [affinity factor of load] of 100 kg each.)

identifying new plan and new task allocation strategy based on the determined affinity factor;(Dey para 40, the dynamic discovery of resources and updating of the semantic knowledge repository with real time scenario of available resources facilitates enhanced performance and resource management; [new plan based on the new affinity of load update]) 

updating the deployed plan and deployed task allocation strategy with identified plan and identified task allocation strategy; and (Dey para 40, the dynamic discovery [identified task allocation strategy to rescue un-rescued person] of resources and updating of the semantic knowledge repository with real time scenario; then the dynamic discovery of resources in real time, in accordance with the present disclosure, facilitates rescue of one of the persons by Robot A at time T2.)

deploying the updated plan and updated task allocation strategy on one or more of the autonomous mobile robots. (Dey para 40, Thus the dynamic discovery of resources and updating of the semantic knowledge repository with real time scenario of available resources facilitates enhanced performance and resource management; Also para 26; collaborative robot-drone-fog devices in a fog-robot network bi-directional communication)

9. Dey teaches all of the limitations of claim 1 and further teaches, comprising: 

analyzing a notification, from at least one or more of plan execution engines running on autonomous mobile robots, autonomous mobile robots, and cloud; (Dey para 28; The one or more processors 104 that are hardware processors can be implemented as one or more microprocessors, microcomputers, microcontrollers, digital signal processors, central processing units, state machines, graphics controllers, logic circuitries, and/or any devices that manipulate signals based on operational instructions. Among other capabilities, the processor(s) are configured to fetch and execute computer-readable instructions stored in the memory. In an embodiment, the system 100 can be implemented in a variety of computing systems, such as laptop computers, notebooks, hand-held devices, workstations, mainframe computers, servers, a network cloud and the like. Also para 26; collaborative robot-drone-fog devices in a fog-robot network bi-directional communication)

based on analysis of the notification, verifying that the existing plan and existing task allocation strategy, executing on the autonomous mobile robot, supports a new behavior; (Dey para 40; the central task allocator has only received information that each robot is carrying 50 kg of load, then ideally the newly evolved task of rescuing the two persons cannot be allocated to any of the robots, because weight of cylinder and person exceeds their carrying capacity. Thus, the two persons will remain un-rescued. But it may be possible that one of the robots has reached its destination and released the cylinder already before meeting the person. If this information is communicated to the central task introducer, then the updated information may indicate “Robot A has a carrying capacity of 100 kg at time instant T1” instead of the old information that “Robot A has carrying capacity of 50 kg at time instant T1”.)

identifying new plan and task allocation strategy for supporting the new behavior based on the verifying; and (Dey para 40; If time stamp of meeting the person is T2 and T2>T1 then the dynamic discovery of resources in real time, in accordance with the present disclosure, facilitates rescue [identifying new plan and task allocation supports new behavior based on verifying load capabilities] of one of the persons by Robot A at time T2.)

mapping new values to the new plan variable of the identified plan and new values to the new task allocation strategy variable of the identified task allocation strategy to the autonomous mobile robot. (Dey para 40, facilitates rescue of one of the persons by Robot A at time T2. [mapping person to be rescued with Robot A at time T2])

10. Dey teaches all of the limitations of claim 1 and further teaches, wherein generating the one or more solutions comprising: 

identifying roles of one or more autonomous mobile robots; (Dey para 40; updated information [identifying by updated information] may indicate “Robot A has a carrying capacity of 100 kg at time instant T1”; facilitates rescue of one of the persons [roles of Robots] by Robot A at time T2.)

based on the identifying, determining a new plan and new tasks that has a higher priority over the affinity factor over other plans of the catalog store; and (Dey para 6; update in real time, an ontology based semantic knowledge repository [catalog store] of the task relevant data, the one or more tasks [updated tasks are the new plan and new tasks] and the captured resource data in one or more of the plurality of resources; and dynamically discover in real time [higher priority], one or more of the plurality of resources as available resources based on the semantic knowledge repository. Also para 40; then the dynamic discovery of resources in real time, in accordance with the present disclosure, facilitates rescue of one of the persons by Robot A at time T2. Also para 40; the tasks may pop up dynamically and thus initial allocation of tasks to one or more resources [the new pop up task of un-rescued persons is of higher priority] of the fog-robot network may not hold good for long and may be required to be changed.) [it is noted that the persons to be rescued was not part of the original catalog stored plans, but where discovered later. The un-rescued persons now have a higher priority as the capability information is of particular importance and are rescued based on the affinity factor i.e. new load capability of the robots]

mapping new values to the new plan variable of determined plan and allocating determined tasks to the autonomous mobile robot. (Dey para 40, facilitates rescue of one of the persons by Robot A at time T2. [mapping person to be rescued with Robot A at time T2])


Claim 11 is independent but can be rejected using claims 1 and 9. 
11. Dey teaches a system to dynamically update one or more existing plans and one or more existing task allocation strategies deployed on at least one or more of the cloud and plurality of heterogeneous autonomous mobile devices comprising: 

a catalog store including plurality of plans and task allocation strategies; 

one or more plan execution engines running on the cloud and plurality of heterogeneous autonomous mobile devices; and (Dey para 28; The one or more processors 104 that are hardware processors can be implemented as one or more microprocessors, microcomputers, microcontrollers, digital signal processors, central processing units, state machines, graphics controllers, logic circuitries, and/or any devices that manipulate signals based on operational instructions. Among other capabilities, the processor(s) are configured to fetch and execute computer-readable instructions stored in the memory. In an embodiment, the system 100 can be implemented in a variety of computing systems, such as laptop computers, notebooks, hand-held devices, workstations, mainframe computers, servers, a network cloud and the like. Also para 26; collaborative robot-drone-fog devices in a fog-robot network bi-directional communication)

the one or more plan execution engines in communication with one or more modules in the cloud executing the instructions comprising: (Dey Para 26-28; para 28, the system 100 can be implemented in a variety of computing systems, such as laptop computers, notebooks, hand-held devices, workstations, mainframe computers, servers, a network cloud and the like. Also para 26; collaborative robot-drone-fog devices in a fog-robot network bi-directional communication)

monitoring at least one or more events on the cloud and plurality of heterogeneous autonomous mobile devices; (Dey para 5; an ontology based semantic knowledge [monitoring] repository of the task relevant data, the one or more tasks and the captured resource data in one or more of the plurality of resources; and dynamically discovering in real time, one or more of the plurality of resources as available resources based on the semantic knowledge repository. Also para 27, exchanging semantic knowledge between heterogeneous resources of a fog-robot network based on ontologies.)

based on the monitoring, analyzing one or more existing plans and one or more existing task allocation strategies for updates; (Dey para 12; one or more hardware processors are further configured to identify contextually or receive the one or more tasks to be performed based on the semantic knowledge repository.)

based on the analyzing, generating one or more solutions for updating one or more existing plans and one or more task allocation strategies; (Dey para 13; one or more hardware processors are further configured to exchange semantic knowledge between the semantic knowledge repository and one or more of the plurality of resources; one or more hardware processors are further configured to allocate in real time the one or more tasks to one or more of the plurality of resources based on the dynamically discovered available resources.)

based on the generated one or more solutions, identifying one or more plans and one or more existing task allocation strategies from the catalog store; (Dey Fig. 3A #206 and para 34; identifying contextually [generating relating to the context] or receiving one or more tasks to be performed based on the captured mission related data. For instance, the tasks may comprise identifying, mapping and labeling obstacles, and the like. Each of the tasks may also involve sub-tasks.  In the step 206 is based on the knowledge comprised in the semantic knowledge repository.)

updating the one or more existing plans with one or more identified plans and the one or more existing task allocation strategies with one or more identified task allocation strategies; and (Dey Fig. 3A #210 and para 39; configured to updating in real time, at step 210, the ontology based semantic knowledge repository of the task relevant data, the one or more tasks and the captured resource data in real time. The semantic knowledge repository may be implemented in one or more of the plurality of resources as explained herein above. real time exchange of semantic knowledge between the semantic knowledge repository and one or more of the plurality of resources facilitates intelligent automation of operation of the fog-robot network.)


deploying one or more updated plans and one or more updated task allocation strategies on at least one or more of the cloud and the plurality of heterogeneous autonomous mobile devices. (Dey para 42; the one or more of the tasks to one or more of the plurality of resources in real time based on the dynamically discovered available resources. Real time updation of the semantic knowledge repository [fog, cloud network] ensures effective use of the available resources for various tasks that may have to be deployed to the fog-robot network. Para 28; the system 100 can be implemented in a variety of computing systems, such as laptop computers, notebooks, hand-held devices, workstations, mainframe computers, servers, a network cloud and the like.)

12. Dey teaches all of the limitations of claim 11 and further teaches, wherein the one or more plan execution engines in communication with one or more modules in the cloud executing the instructions further comprising: 

analyzing a change in values of variables of at least one or more of plans and task allocation strategies deployed on one or more of the cloud and plurality of heterogeneous autonomous mobile devices; (Dey para 40, the updated information [in the cloud or the Fig layer See Fig. 1] may indicate “Robot A has a carrying capacity of 100 kg at time instant T1” instead of the old information that “Robot A has carrying capacity of 50 kg at time instant T1”.)

based on analysis of the change, deploying at least one or more plans and task allocation strategies to the one or more of the heterogeneous autonomous mobile devices; and (Dey para 40; the updated information may indicate “Robot A has a carrying capacity of 100 kg at time instant T1” instead of the old information that “Robot A has carrying capacity of 50 kg at time instant T1”.  Also Dey para 42; the one or more of the tasks to one or more of the plurality of resources in real time based on the dynamically discovered available resources. Real time updation of the semantic knowledge repository [fog, cloud network] ensures effective use of the available resources for various tasks that may have to be deployed to the fog-robot network. Para 28; the system 100 can be implemented in a variety of computing systems, such as laptop computers, notebooks, hand-held devices, workstations, mainframe computers, servers, a network cloud and the like.)

initiating a new operation on the one or more heterogeneous autonomous mobile devices. (Dey para 40, facilitates rescue of one of the persons by Robot A at time T2. [mapping person to be rescued with Robot A at time T2])

13. Dey teaches all of the limitations of claim 11 and further teaches, wherein generating one or more solutions further comprising: 

searching for plans in a plan catalog and task allocation strategies in a task catalog based on historical data; (Dey para 6; capture mission related [narrowing by mission related, by mission agent] data by a plurality of resources in a fog-robot network; Also para 40; updated information may indicate “Robot A has a carrying capacity of 100 kg at time instant T1” instead of the old information [historical data] that “Robot A has carrying capacity of 50 kg at time instant T1”.)

analyzing historical data related to one or more searched plans in the plan catalog and searched task allocation strategies in the task catalog; and (Dey para 40; then the dynamic discovery of resources in real time, the dynamic discovery of resources and updating of the semantic knowledge repository [task catalog] with real time scenario of available resources facilitates enhanced performance and resource)

based on analysis of historical data, selecting a new plan from the one or more searched plans in the plan catalog and a new task allocation strategy from the one or more searched task allocation strategies in the task catalog. (Dey para 40; then ideally the newly evolved task of rescuing the two persons cannot be allocated to any of the robots, because weight of cylinder and person exceeds their carrying capacity. Thus, the two persons will remain un-rescued. [based on historical data] But it may be possible that one of the robots has reached its destination and released the cylinder already before meeting the person. If this information is communicated to the central task introducer, then the updated information [new plan] may indicate “Robot A has a carrying capacity of 100 kg at time instant T1” instead of the old information [historical data] that “Robot A has carrying capacity of 50 kg at time instant T1”.)

14. Dey teaches all of the limitations of claim 11 and further teaches, wherein the one or more plan execution engines in communication with one or more modules in the cloud executing the instructions further comprising: 

receiving one or more variables to be tracked, wherein the one or more variables are related to one or more autonomous mobile devices; (Dey para 5; an ontology based semantic knowledge [tracked] repository of the task relevant data, the one or more tasks and the captured resource data in one or more of the plurality of resources; and dynamically discovering in real time, one or more of the plurality of resources as available resources based on the semantic knowledge repository. Also para 27, exchanging [receiving] semantic knowledge between heterogeneous resources [autonomous mobile devices] of a fog-robot network based on ontologies.)


identifying one or more new plans and one or more new task allocation strategies based on at least (a) one or more of comparing the received variables with threshold values and (b) compatibility of the new plans and new task allocation strategies with deployed plans and deployed task allocation strategies; and (Dey para 40-42, the one or more processors 104 are configured to allocate, at step 214, the one or more of the tasks to one or more of the plurality of resources in real time based on the dynamically discovered available resources. Real time updation of the semantic knowledge repository ensures effective use of the available resources for various tasks that may have to be deployed to the fog-robot network. Besides allocation of tasks, the system 100 may also identify tasks that may have evolved during runtime.)

sending a warning notification at least based on one or more of comparing the received variables being below threshold values and mismatch in the compatibility. (Dey para 40; At the beginning the robots started with initial load of 50 kg fire extinguishing cylinder each. Now during the mission, Robot A finds a person of weight 60 kg and Robot B finds another person with weight 80 kg waiting to be rescued.) Para 40 describes that the robot can only carry 100kg, and has a load of 50kg, therefor it can not carry the 60kg person as it would be mismatched by 10kg. 

15. Dey teaches all of the limitations of claim 11 and further teaches, wherein the one or more plan execution engines in communication with one or more modules in the cloud executing the instructions comprising: 

receiving one or more tasks to be executed by the plurality of heterogeneous autonomous mobile devices; (Dey para 27, exchanging [receiving] semantic knowledge between heterogeneous resources [autonomous mobile devices] of a fog-robot network based on ontologies.)

comparing the variables related to one or more deployed plans and one or more deployed task allocation strategies with threshold values; (Dey para 40; But it may be possible that one of the robots has reached its destination and released the cylinder already before meeting the person. If this information is communicated to the central task introducer, then the updated information may indicate “Robot A has a carrying capacity of 100 kg at time instant T1” instead of the old information that “Robot A has carrying capacity of 50 kg at time instant T1”. If time stamp of meeting the person is T2 and T2>T1 then the dynamic discovery of resources in real time, in accordance with the present disclosure, facilitates rescue of one of the persons by Robot A at time T2.)

rejecting or allocating tasks to the plurality of heterogeneous autonomous mobile devices based on comparison of the variables; and (Dey para 40; facilitates [allocating] rescue [task] of one of the persons by Robot A [heterogeneous A and B] at time T2.)

updating the variables related to one or more existing plans and one or more existing task allocation strategies if tasks are allocated. (Dey para 40; dynamic discovery of resources and updating of the semantic knowledge repository with real time scenario of available resources facilitates enhanced performance and resource management)

Claim 16 is rejected using the same rejections as made to claim 1.

Claim 17 is rejected using the same rejections as made to claim 2, software code is capabilities.

18. Dey teaches all of the limitations of claim 17 and further teaches, further including instructions which when executed by a computer causes the computer to: 

notify the update in plans and task allocation strategies to the plurality of heterogeneous autonomous mobile devices; (Dey para 40, Thus the dynamic discovery of resources and updating of the semantic knowledge repository with real time scenario of available resources facilitates enhanced performance and resource management; Also para 26; collaborative robot-drone-fog devices in a fog-robot network bi-directional communication)

 in response to notifying the update, prioritize the autonomous mobile device that acquired new capability over other heterogeneous autonomous mobile devices; and(Dey para 6; update in real time, an ontology based semantic knowledge repository [catalog store] of the task relevant data, the one or more tasks [updated tasks are the new plan and new tasks] and the captured resource data in one or more of the plurality of resources; and dynamically discover in real time [higher priority], one or more of the plurality of resources as available resources based on the semantic knowledge repository. Also para 40; then the dynamic discovery of resources in real time, in accordance with the present disclosure, facilitates rescue of one of the persons by Robot A at time T2. Also para 40; the tasks may pop up dynamically and thus initial allocation of tasks to one or more resources [the new pop up task of un-rescued persons is of higher priority] of the fog-robot network may not hold good for long and may be required to be changed.) [it is noted that the persons to be rescued was not part of the original catalog stored plans, but where discovered later. The un-rescued persons now have a higher priority as the capability information is of particular importance and are rescued based on the affinity factor i.e. new load capability of the robots]

 based on the prioritization, allocate new tasks to the autonomous mobile device that acquired new capability. (Dey para 40, facilitates rescue of one of the persons by Robot A [allocated new task to Robot A] at time T2. [mapping person to be rescued with Robot A at time T2])

19. Dey teaches all of the limitations of claim 17 and further teaches, further including instructions which when executed by a computer causes the computer to: 

check compatibility of new plan and task allocation strategy with deployed plan and deployed task allocation strategy; and (Dey para 40; At the beginning the robots started with initial load of 50 kg fire extinguishing cylinder each. Now during the mission, Robot A finds a person of weight 60kg [check compatibility of Robot B if Robot B can left the load] and Robot B finds another person with weight 80 kg waiting to be rescued.)

based on the compatibility check, abort the update of deployed plans and deployed task allocation strategy on plurality of heterogeneous autonomous mobile devices. (Dey para 40, the tasks may pop up dynamically and thus initial allocation of tasks to one or more resources of the fog-robot. Now during the mission, Robot A finds a person of weight 60 kg and Robot B finds another person with weight 80 kg waiting to be rescued. If say, the central task allocator has only received information that each robot is carrying 50 kg of load, then ideally the newly evolved task [updated based on found person] of rescuing the two persons cannot be allocated to any of the robots, because [cannot allocate i.e. abort rescue because of weight…] weight of cylinder and person exceeds their carrying capacity.)

20. Dey teaches all of the limitations of claim 16 and further teaches, further including instructions which when executed by a computer causes the computer to: 

analyze the variables related to at least one or more of the existing plans and existing task allocation strategies; compare values of analyzed variables with threshold values; and (Dey para 5; dynamically discovering [searching] in real time, one or more of the plurality of resources as available resources based on the semantic knowledge repository [catalog]. Also Dey para 40; assume a search and rescue mission in a fire zone where there are two robots (Robot A and Robot B) and each of them has a carrying capacity of 100 kg each.)

 based on comparison of values, search for at least one or more plans and one or more task allocation strategies in a catalog store; and (Dey para 40; At the beginning the robots started with initial load of 50 kg fire extinguishing cylinder each. Now during the mission, Robot A finds a person of weight 60 kg and Robot B finds another person with weight 80 kg waiting to be rescued. If say, the central task allocator has only received information that each robot is carrying 50 kg of load, then ideally the newly evolved task of rescuing the two persons cannot be allocated to any of the robots, because weight of cylinder and person exceeds their carrying capacity. But it may be possible that one of the robots has reached its destination and released the cylinder already before meeting the person. If this information is communicated to the central task introducer, then the updated information may indicate “Robot A has a carrying capacity of 100 kg at time instant T1” instead of the old information that “Robot A has carrying capacity of 50 kg at time instant T1”.)

 identify a new plan and a task allocation strategy from the searched plans and searched task allocation strategies based on at least one or more factors including historical data, role of robot, type of robot, and capability of robot. (Dey para 40; If time stamp of meeting the person is T2 and T2>T1 then the dynamic discovery of resources in real time, in accordance with the present disclosure, facilitates rescue of one of the persons by Robot A at time T2. Thus the dynamic discovery of resources and updating of the semantic knowledge repository with real time scenario of available resources facilitates enhanced performance and resource management which may further facilitate runtime computation offloading.)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        

/SIHAR A KARWAN/Examiner, Art Unit 3664